DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Ⅰ (claims 1–5, 8, 12, and 14–20) in the reply filed on Sep. 16, 2022 is acknowledged.
Claim Objections
Claims 1–5, 8, 12, and 14–20 are objected to because of the following informalities: 
Claim 1 recites “…wherein the gas outside the main body is inhaled and flows through…” The term “inhaled” is not accurate as the purification device does not “inhale”.   Appropriate correction is required.
Claims 2–5, 8, 12, and 14–20 are objected to as they depend on claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites: 
“1. A purification device of a baby carriage applied in the baby carriage, and
comprising:
a main body mounted on the baby carriage and comprising at least one inlet and at least one outlet;
a purification unit disposed in the main body for filtering a gas introduced into the main body through the at least one inlet;
a gas guider disposed in the main body and adjacent to the at least one outlet, wherein the gas outside the main body is inhaled and flows through the purification unit for filtering and purifying, so that a purified gas is generated by filtering and is discharged out through the at least one outlet;
and a gas detection module disposed in the main body for detecting a particle concentration of suspended particles contained in the purified gas filtered through the purification unit;
wherein the gas guider is constantly controlled to operate and export a gas at an airflow rate within 3 minutes to reduce the particle concentration of the suspended particles contained in the purified gas to less than 0.75 µg/m3, so that the purified gas is provided by safe filtration to a baby breathing in the baby carriage.” Emphasis added. 

Claim 1 is indefinite because it is unclear what if the term “a gas at an airflow rate within 3 minutes…” is the same as the “gas” recited in the previous part of claim 1. 
Additionally, the term “safe” is a subjective term. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(IV). 
Furthermore, "If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."  MPEP 2173.02(I). As the claim is directed to a purification device, not a baby carriage, it is unclear whether the baby carriage is given patentable weight or functions as intended use. The following art rejections are directed to a purification device on a baby carriage, however, if it is determined that the baby carriage is to be interpreted as intended use, the following 102 reference may apply: Sharma et al., US 2020/0038541 A1.
For the purpose of examination, claim 1 is interpreted to read: 
“1. A purification device of a baby carriage applied in the baby carriage, and
comprising:
a main body mounted on the baby carriage and comprising at least one inlet and at least one outlet;
a purification unit disposed in the main body for filtering a gas introduced into the main body through the at least one inlet;
a gas guider disposed in the main body and adjacent to the at least one outlet, wherein the gas outside the main body is inhaled and flows through the purification unit for filtering and purifying, so that a purified gas is generated by filtering and is discharged out through the at least one outlet;
and a gas detection module disposed in the main body for detecting a particle concentration of suspended particles contained in the purified gas filtered through the purification unit;
wherein the gas guider is constantly controlled to operate and export [[a]] the gas at an airflow rate within 3 minutes to reduce the particle concentration of the suspended particles contained in the purified gas to less than 0.75 µg/m3, so that the purified gas is provided by  filtration to a baby breathing in the baby carriage.”	

Claims 2–5, 8, 12, and 14–20 are rejected as being indefinite because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–4, 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Li, CN 111207457 A (“Li”)1 in view of Zhao, CN 108216343 A (“Zhao”)2. 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Li in view of Zhao and Wellinghoff et al., US 2008/0026029 A1 (“Wellinghoff”). 
 Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Li in view of Zhao and Law et al., US 2015/0297771 A1 (“Law”). 
Regarding claim 1:
It is noted here that the limitations of “baby carriage” and “wherein the gas guider is constantly controlled to operate and export a gas at an airflow rate within 3 minutes to reduce the particle concentration of the suspended particles contained in the purified gas to less than 0.75 µg/m3, so that the purified gas is provided by safe filtration to a baby breathing in the baby carriage” fail to patentably distinguish over the prior art because it describes the intended use rather than the  structure of the apparatus.  MPEP 2114(II). 
It is also noted here that term “adjacent” is interpreted by its definition as being in close proximity, which may or may not imply contact but always implies absence of anything of the same kind in between. 
Li discloses the claimed limitation of that a purification device of a baby carriage applied in the baby carriage (as shown in Li Fig. 1). Li Fig. 1, p. 3. Li’s purification device comprises a main body (Li’s shell 1) mounted on the baby carriage and comprising at least one inlet (inlet is covered by filter screen 10) and at least one outlet (located at lower end of Li’s housing 1, at position 16). Li Fig. 1, ps. 3–4. 
Li also discloses the claimed limitation of a purification unit (Li’s filter plate 9) disposed in the main body 1 for filtering a gas introduced into the main body 1 through the at least one inlet. Li Fig. 1, p. 3. 
Li discloses the claimed limitation of a gas guider (Li’s fan 5) disposed in the main body 1 and adjacent to the at least one outlet at position 16. Li Fig. 2, p. 2. It is noted here that fan 5 is in close proximity with outlet at position 16 and there is absence of anything of same kind in between as shown in Li’s Fig. 2. The gas outside the main body is inhaled and flows through the purification unit 9 for filtering and purifying, so that a purified gas is generated by filtering and is discharged out through the at least one outlet at position 16. Li Fig. 1, ps. 3–4. 

    PNG
    media_image1.png
    512
    529
    media_image1.png
    Greyscale

Li does not disclose the claimed limitation of a gas detection module disposed in the main body 1 for detecting a particle concentration of suspended particles contained in the purified gas filtered through the purification unit. 
Similar to Li, Zhao is directed to a baby carrier provided with an air purifying device. Zhao Fig. 1. Similar to Li, Zhao discloses that its air purifying device comprises an air inlet, an air outlet, a fan and a filter. Zhao Fig. 1, p. 2. Additionally, Zhao discloses that a PM 2.5 sensor for detecting a particle concentration of suspended particles contained in the purified gas filtered through the purification unit (as Zhao’s PM 2.5 sensor is used to detecting air quality of children who consumes purified air, which clearly indicates that Zhao’s PM 2.5 sensor senses “purified air.”) Id. at Fig. 1, p. 5. It is noted here that the term PM 2.5, by definition, refers to tiny particles or droplets in the air that are two- and one-half microns or less in width. Zhao further discloses that its PM 2.5 sensor serves the function of detecting air quality of children and transmit the information to a controller when the concentration of PM 2.5 is the air exceeds the standard value, the controller then controls air purifying device operation.  Id. at Fig. 1, p. 5. It would have been obvious for Li’s air purification device to comprises a PM 2.5 sensor and all complement electronics as disclosed by Zhao for detecting the air quality in Li’s baby carriage. 

    PNG
    media_image2.png
    381
    428
    media_image2.png
    Greyscale

As for the limitation of “the gas guider is constantly controlled to operate and export a gas at an airflow rate within 3 minutes to reduce the particle concentration of the suspended particles contained in the purified gas to less than 0.75 µg/m3, so that the purified gas is provided by filtration to a baby breathing in the baby carriage,” while this limitation describes intended use and does not get patentable weight, for the purpose of compact prosecution, the limitation is mapped as follows:
The limitation of controlling suspended air particles in the purified gas is actually controlling the PM 2.5 value. PM 2.5 is a known hazardous to human health. Therefore, a person of ordinary skill in the art would be motivated to remove as many PM 2.5 as possible, i.e., one is motived to keep the particle concentration of suspended particles in the air as low as possible. Therefore, it would have been a routine optimization to keep the particle concentration of suspended particles in the purified gas to less than 0.75 µg/m3. MPEP 2144.05(II). 
Regarding claim 2:
Modified Li discloses the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the main body 1 is a directional gas-guiding device, which is fixedly combined with a fixed frame (Li’s fixing frame 8) of the baby carriage. Li Fig. 1, p. 4. Modified Li also discloses the claimed limitation of a directional guiding element (Li’s baffle plate 16) is disposed in the at least one outlet of the main body 1 so that a purified gas generated by directional filtering is discharged from the at least one outlet. Id. at Fig. 1, p. 4. Li’s baffle plate 16 is a directional guiding element as it could be adjusted to avoid cold air directly blown to the children. 
Regarding claim 3:
Modified Li discloses the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the main body 1 comprises a gas-flow channel (see Li’s annotated Fig. 1 below) disposed between the at least one inlet at position 10 and the at least one outlet at position 16. Li annotated Fig. 1. The purification unit 9 is disposed in the gas-flow channel. Id. at annotated Fig. 1. The gas guider 5 is disposed in the gas-flow channel at a side (down side) of the purification unit 9. Id. at Fig. 1. The gas outside the main body is inhaled through the at least one inlet at position 10, flows through the purification unit 9 for filtering to generate the purified gas, and is discharged out through the at least one outlet at position 16. Id. at Fig. 1, p. 4. 

    PNG
    media_image3.png
    569
    604
    media_image3.png
    Greyscale

Regarding claim 4:
While modified Li does not explicitly disclose the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the purification unit comprises a high efficiency particulate air filter screen, Li discloses that HEPA high efficient filtering technology are a known air purifying technology. Li p. 2. Additionally, Zhao discloses that its filter screen comprises a HEAP filter screen (the examiner believe HEAP is a typo for HEPA, because Zhao discloses its HEAP filter is used to move the PM 2.5 in the air, which is what a HEPA filter does). Zhao p. 4. It would have been obvious for Li’s filter 9 to be a HEPA filter as HEPA filter is widely adopted in the air filtration art to remove fine particles as disclosed by both Li and Zhao). 
Regarding claim 5:
Modified Li does not disclose the claimed limitation of that the purification device of the baby carriage according to claim 4, wherein the high efficiency particulate air filter screen is coated with a cleansing factor containing chlorine dioxide to inhibit viruses and bacteria in the gas.
Similar to Li, Shanbrom discloses an air filter. Shanbrom [0073]. Shanbrom also discloses that a chlorine dioxide releasing powder could be impregnated into an air filter to kill microorganisms. Id. It would have been obvious for Li’s HEPA filter to be impregnated with Shanbrom’s chlorine dioxide releasing powder for the purpose of killing microorganisms. 
Regarding claim 8:
Modified Li does not disclose the claimed limitation of that the purification device of the baby carriage according to claim 4, wherein the purification unit 9 comprises a photo-catalyst unit combined with the high efficiency particulate air filter screen, the photo-catalyst unit comprises a photo-catalyst and an ultraviolet lamp, and the photo-catalyst is irradiated with the ultraviolet lamp to purify the gas introduced into the main body. 
However, Li discloses that the use of photo-catalyst as an air purifying medium is common. Li Fig. 1, p. 2. Additionally, Zhao discloses that its HEPA filter is combined with a photocatalyst filter screen. It would have been obvious to further modify Li to include a photocatalyst filter screen. 
However, the modification does not disclose an ultraviolet lamp. 
Similar to Li and Zhao, Law discloses a high efficiency air purification apparatus to filter dust. Law Fig. 1, [0175]. Law further discloses that an air purification apparatus could comprise UV light, complementary with photocatalyst. Id. at Fig. 1, [0003]. It would have been obvious modified Li’s system to include a UV light as Law discloses using UV light is complementary to a filter comprising photocatalyst material. 
Regarding claim 12:
Modified Li discloses the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the gas guider 5 is a fan. Li Fig. 1, p. 5. 
Regarding claim 14:
Modified Li discloses the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the gas detection module comprises a controlling circuit board (Zhao’s controller single chip), a gas detection main part (Zhao’s PM 2.5 sensor), a microprocessor (Zhao’s processor) and a communicator (the portion of Zhao’s single chip that receives sensor information and send control information to the air purification device). Zhao ps. 4–5. Modified Li also discloses the claimed limitation of that the gas detection main part (Zhao’s PM 2.5 sensor), the microprocessor and the communicator are electronically connected to the controlling circuit board because Zhao discloses a power supply device connecting the controller and sensors. Zhao p. 4. Modified Li also discloses the claimed limitation of that the microprocessor receives a detection datum of the particle concentration of the suspended particles contained in the purified gas from the gas detection module and  for calculating and processing and controls to enable and disable the operations of the gas guider for gas filtering and purifying (Zhao’s PM 2.5 sensor detects air quality and transmitting the information to the controller to calculate if the concentration of PM2.5 in the air exceeds a standard value). Zhao p. 5. The communicator transmits the detection datum of the particle concentration received from the microprocessor to an external device (Zhao’s communication device), so that the external device obtains and records the detection datum of the particle concentration of the purified gas, issues an alarm notice and/or a notification (Zhao discloses a voice device has the function of voice notification and voice alarm transmit external information). Id. at p. 2. Zhao also discloses the claimed limitation of that the communication device feeds back to the purification device of the baby carriage to adjust the airflow rate of the gas guider (Li’s fan 5). Zhao p. 4. 
While Zhao does not explicitly disclose the limitation of that the PM 2.5 sensor, the microprocessor and the communicator are integrally packaged on the controlling circuit board, the choice of a one-piece construction or multiple piece structure is merely a matter of obvious engineering choice as no new or unexpected results are provided. MPEP 2144.04(V)(B). 
Regarding claim 17:
Modified Li does not disclose the claimed limitation of that the purification device of the baby carriage according to claim 1, wherein the airflow rate exported by the gas guider is at least 800 ft3/min, however, Zhao discloses that its controller is capable of control the air purifying device operation (including gas guide operating speed) based on the information sensed by its PM 2.5 sensor). Zhao p. 5. Zhao also discloses that its device is targeted at providing purified air to children. Therefore, it would have been a routine optimization to adjust the air flow rate exported by the gas guider based on the air quality in the baby carriage. MPEP 2144.05(II). 
Regarding claim 18:
It is noted here that the limitation of “breathing distance” is interpreted to be the distance from air purification unit outlet to baby’s nose as indicated in applicant’s Fig. 1A “L.”
Modified Li dose not explicitly disclose the claimed limitation of the purification device of the baby carriage according to claim 1, wherein the at least one outlet of the main body maintains a breathing distance from a breathing region of the baby in the baby carriage, and the breathing distance is ranged from 60 cm to 200 cm. 
However, Zhao discloses a similar baby carriage compared to the baby carriage disclosed in the instant application. Zhao Fig. 1. Additionally, Zhao discloses that its air outlet 12 is set on a top circumferential surface of the baby carriage, this position is very similar to the air outlet disclosed by the instant disclosure. Zhao Fig. 1, p. 6 and Drawing dated Jul. 19, 2021 (“Drawing”) Fig. 1B. Based on this observation, the examiner concludes that it would have been obvious for the breathing distance from a breathing region of the baby and the air outlet in modified Li to be within the claimed range of 60 cm to 200 cm.
Regarding claim 19:
Modified Li does not explicitly disclose the claimed limitation of that the purification device of the baby carriage according to claim 1, further comprising an isolation cover, wherein the isolation cover covers the baby carriage and the baby in the baby carriage and comprises an opening, wherein the main body runs through and is fixed in the opening, the at least one inlet is located outside the isolation cover, and the at least one outlet is located inside the isolation cover.
However, Zhao discloses an isolation cover (protective glass 3), wherein the isolation cover 3 covers the baby carriage and the baby in the baby carriage and is designed to be bullet-proof, ultraviolet-insulating and filtering light function. Zhao Fig. 1, p. 3. It would have been obvious to include Zhao’s isolation cover 3 in Li for the benefits disclosed. 
However, modified Zhao does not disclose that the cover 3 comprises an opening, wherein the main body runs through and is fixed in the opening, the at least one inlet is located outside the isolation cover, and the at least one outlet is located inside the isolation cover.
It is noted here that the location of purifying device would have been a routine engineering choice, a person of ordinary skill in the art would have been motivated to located the air purification unit on Zhao’s isolation cover 3 for easy access to the filter unit. MPEP 2144.04(VI)(C). Li discloses the need of easy access and convenience to take out the filter plate and clean the dust. Li p. 3. With this modification, the isolation covers 3 would need a hole to accommodate the purifying device, the inlet would be located outside the cover 3 such that air from external environment could be introduced into the baby carriage and an outlet would be locate inside the cover such that purified air could be delivered to the baby.  
Regarding Claim 20:
While modified Li does not disclose the claimed limitation of that the purification device of the baby carriage according to claim 19, wherein the airflow rate exported by the gas guider is at least 800 ft3/min, however, Zhao discloses that its controller is capable of control the air purifying device operation (including gas guide operating speed) based on the information sensed by its PM 2.5 sensor). Zhao p. 5. Zhao also discloses that its device is targeted at providing purified air to children. Therefore, it would have been a routine optimization to adjust the air flow rate exported by the gas guider based on the air quality in the baby carriage. MPEP 2144.05(II). 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao:
It is noted here that term adjacent is interpreted broadly because the instant disclosure does not specifically define the term. The term “adjacent” by its definition as being in close proximity, which may or may not imply contact but always implies absence of anything of the same kind in between. It is further noted here that examiner is interpreting a gas guider to be adjacent to both air inlet and air outlet as it performs the function of guides the air through an air flow path from air inlet to air outlet, it makes sense for the gas guider to be located “adjacent to” both air inlet and outlet to properly performs its function. 
Zhao discloses the claimed limitation of that an air purification device of a baby carriage applied in the baby carriage (Zhao’s air purifying device). Zhao Fig. 1, p. 4. The air purification device comprises a main body (the main body of Zhao’s air purifying device) mounted on the baby carriage (via bodywork 1 of Zhao’s air purifying device) and comprising at least one inlet 11 and at least one outlet 12. Id. at Figs. 1 and 3, p. 4. Zhao also discloses the claimed limitation of a purification unit (filter screen) disposed in the main body for filtering a gas introduced into the main body through the at least one inlet 11. Id. at Fig. 1, p. 4. Zhao discloses the claimed limitation of that a gas guider (Zhao’s fan) disposed in the main body and adjacent to the at least one outlet 12 (see interpretation in the previous paragraph).  Zhao discloses that the gas outside the main body enters via inlet 11 and flows through the purification unit for filtering and purifying so that a purified gas is generated by filtering and is discharged out through the at least one outlet 12. Id. at Fig. 1, p. 4. Zhao discloses a gas detection module (PM 2.5 sensor) disposed in the main body for detecting a particle concentration of suspended particles contained in the purified gas filtered through the purification unit. Id. 
As for the limitation of “the gas guider is constantly controlled to operate and export a gas at an airflow rate within 3 minutes to reduce the particle concentration of the suspended particles contained in the purified gas to less than 0.75 µg/m3, so that the purified gas is provided by filtration to a baby breathing in the baby carriage,” while this limitation describes intended use and does not get patentable weight, for the purpose of compact prosecution, the limitation is mapped as follows:
The limitation of controlling suspended air particles in the purified gas is actually controlling the PM 2.5 value. PM 2.5 is a known hazardous to human health. Therefore, a person of ordinary skill in the art would be motivated to remove as many PM 2.5 as possible, i.e., one is motived t keep the particle concentration of suspended particles in the air as low as possible. Therefore, it would have been a routine optimization to keep the particle concentration of suspended particles in the purified gas to less than 0.75 µg/m3. MPEP 2144.05(II). 

Allowable Subject Matter
Claims 15–16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15:
Claim 15 recites the structure as disclosed Figs. 2–6 of the instant disclosure. 
Modified Li does not disclose the claimed details of the gas detection main part. A further search does not disclose a detailed structure as shown in applicant’s Figs. 2–6. In particular, modified Li does not disclose a base comprising: a first surface; a second surface opposite to the first surface; a laser loading region hollowed out from the first surface to the second surface; a gas-inlet groove concavely formed from the second surface and disposed adjacent to the laser loading region, wherein the gas-inlet groove comprises a gas-inlet and two lateral walls, the gas-inlet is in communication with an environment outside the base, and a transparent window is opened on the two lateral walls and is in communication with the laser loading region; a gas-guiding-component loading region concavely formed from the second surface and in communication with the gas-inlet groove, wherein a ventilation hole penetrates a bottom surface of the gas-guiding-component loading region, and the gas-guiding-component loading region has four positioning protrusions disposed at four corners thereof; and a gas-outlet groove concavely formed from the first surface, spatially corresponding to the bottom surface of the gas-guiding-component loading region, and hollowed out from the first surface to the second surface in a region where the first surface is not aligned with the gas-guiding-component loading region, wherein the gas-outlet groove is in communication with the ventilation hole, and a gas-outlet is disposed in the gas-outlet groove and in communication with the environment outside the base; a piezoelectric actuator accommodated in the gas-guiding-component loading region; a driving circuit board covering and attached to the second surface of the base; a laser component positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the laser loading region, wherein a light beam path emitted from the laser component passes through the transparent window and extends in a direction perpendicular to the gas-inlet groove; a particulate sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and disposed at a position where the gas-inlet groove orthogonally intersects with the light beam path of the laser component, so that the suspended particles contained in the purified gas passing through the gas-inlet groove and irradiated by a projecting light beam emitted from the laser component are detected; an outer cover covering the first surface of the base and comprising a side plate, wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet, respectively; and a first volatile-organic-compound sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the gas-outlet groove, so as to detect volatile organic compounds contained in the purified gas flowing through the outlet path of the gas-outlet groove; wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is defined by the gas-inlet groove, and an outlet path is defined by the gas-outlet groove, so that the purified gas is inhaled from the environment outside the base by the piezoelectric actuator, transported into the inlet path defined by the gas-inlet groove through the inlet opening, and passes through the particulate sensor to detect the particle concentration of the suspended particles contained in the purified gas, and the purified gas transported through the piezoelectric actuator is transported out of the outlet path defined by the gas-outlet groove through the ventilation hole and then discharged through the outlet opening.
Claim 16 is allowable as it depends on claim 15. 

Double Patenting
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of copending Application No. 17/370,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require the identical limitation of a purification device comprising a main body, a purification unit, a gas guider, a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1–21 of copending Application No. 17/089,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require the identical limitation of a main body/housing, a purification module/unit, a gas-guiding unit/a gas guider, a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of copending Application No. 17/360,103. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require a main body, a purification unit, a gas guider and a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 of copending Application No. 17/171,110. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require a main body, a purification module, a gas guider, a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 of copending Application No. 17/165,398. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require a main body, a purification module, a gas guider and a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of copending application No. 17/109,370. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both applications require a main body, a purification unit, a gas guider, a gas detection module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu., CN 108189894 A (“Lu”)3. Lu discloses a photocatalyst filter screen 12 and an LED lamp structure for an air filtration system used in baby stroller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Li’s original document and its machine translating are provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        
        2 A copy of Zhao’s original document and its machine translating are provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text
        3 A copy of Lu’s original document and machine translation are included in the Office Action.